                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DONTAE LUSTER,                                     )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )       Case No. 18-CV-1169-SMY-RJD
                                                    )
 JEFF DENNISON, et al.,                             )
                                                    )
                         Defendants.                )

                                 MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United States

Magistrate Judge Reona J. Daly (Doc. 28), recommending that this matter be dismissed for failure to

prosecute. No objections have been filed to the Report. For the following reasons, Judge Daly’s Report

is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made, the

Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140 (1985).

Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734,

739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusions that Plaintiff has failed

to prosecute this matter. The Court finds no clear error in Judge Daly’s findings, analysis and

conclusions, and adopts her Report and Recommendation in its entirety. Accordingly, this matter is

DISMISSED with prejudice. The Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: October 7, 2019


                                                        STACI M. YANDLE
                                                        United States District Judge


                                              Page 1 of 1
